Citation Nr: 0724160	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  02-01 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral vascular 
disease, claimed as left leg claudication.

3.  Entitlement to service connection for the postoperative 
residuals of a right inguinal hernia.

4.  Entitlement to service connection for hepatitis.

5.  Entitlement to service connection for the residuals of 
appendectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1956 to October 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was remanded 
for additional development in December 2003.

The issue of entitlement to service connection for peripheral 
vascular disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
hypertension, postoperative residuals of a right inguinal 
hernia, hepatitis, and residuals of appendectomy are not a 
result of any established event, injury, or disease during 
active service.




CONCLUSION OF LAW

Hypertension, postoperative residuals of a right inguinal 
hernia, hepatitis, and residuals of appendectomy were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in October 2001, May 2004, November 2004 
and April 2005.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  In 
correspondence dated in May 2006 the veteran stated he had no 
other evidence to submit in support of his claims.  Further 
attempts to obtain additional evidence would be futile.  The 
Board finds the available medical evidence is sufficient for 
adequate determinations of the issues addressed in this 
decision.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with 
these claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

In this case, service medical records are negative for 
complaint, treatment, or diagnoses of hypertension, inguinal 
hernia, hepatitis, or appendicitis.  A May 5, 1976, annual 
service department examination revealed a normal clinical 
evaluation of the heart, vascular system, and abdomen and 
viscera including hernia.  A blood pressure reading of 114/78 
was provided.  Service records show the veteran was in the 
Republic of Vietnam from June 1968 to July 1969 and that he 
was awarded medals including the Combat Action Ribbon.  The 
veteran retired from active service in October 1976.  Records 
show his primary military duties included stockman and 
warehouseman.  The veteran's statements in support of his 
claims provide no specific information as to service-related 
etiology; however, his service representative asserted his 
treatment for prostate cancer may have left him more 
susceptible to the claimed disorders.  Service connection has 
been established for bilateral orchiectomy, radical 
prostatectomy, and erectile dysfunction.

Post-service medical records show the veteran underwent an 
appendectomy for acute appendicitis in August 1980.  A 
diagnosis of possible hypertension was first provided in 
April 1983 and a diagnosis of controlled hypertension was 
provided in October 1983 without opinion as to etiology.  A 
hospital operation report shows the veteran underwent a right 
inguinal hernia repair in May 1993.  

VA examination in March 2005 included a diagnosis of 
hypertension and noted an initial diagnosis had been provided 
in April 1983 at a service department hospital.  An incorrect 
retirement from service date of 1986 was included on the 
report.  Although on the March 2005 report the examiner 
stated the veteran's hypertension was incurred during active 
service, in a March 2006 addendum he, in essence, found that 
based upon the correct service dates the veteran was not 
hypertensive during active service.  A February 2005 VA 
treatment report noted the veteran had hepatitis B, but that 
the infection had resolved and there was no evidence of 
chronic or unresolved liver disease.  A January 2007 VA 
examination report noted that the claimed disabilities 
largely involved disorders or procedures occurring well after 
the veteran's retirement from active service.  It was noted 
the veteran denied having ever had a right inguinal hernia.  
The examiner concluded that the veteran's hepatitis and 
residuals of appendectomy were not caused by or the result of 
military service.  

Based upon the evidence of record, the Board finds the 
veteran's hypertension, postoperative residuals of a right 
inguinal hernia, hepatitis, and residuals of appendectomy 
were not incurred as a result of an established event, 
injury, or disease during active service.  The veteran is a 
combat veteran for VA compensation claim evidentiary 
purposes; however, there is no indication that these 
disorders are related to his combat service.  The Board finds 
the etiology opinions provided in the March 2006 VA 
examination report addendum and the January 2007 VA 
examination report are persuasive as to the absence of any 
nexus to service for the hypertension, hepatitis, and 
residuals of appendectomy claims.  Although the January 2007 
examiner's statement, apparently based upon the veteran's own 
report, that the veteran had never had a right inguinal 
hernia is shown to be erroneous, there is no credible 
evidence indicating a right inguinal hernia existed during 
active service.  The initial diagnoses of the claimed 
disorders were provided many years after the veteran retired 
from active service, but prior to treatment for prostate 
cancer.  The Board finds there is no competent or probative 
evidence linking any of these disorders to service nor to a 
service-connected disability.  

While the veteran may believe his hypertension, postoperative 
residuals of a right inguinal hernia, hepatitis, and 
residuals of appendectomy were incurred as a result of 
service, he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for the postoperative 
residuals of a right inguinal hernia is denied.

Entitlement to service connection for hepatitis is denied.

Entitlement to service connection for the residuals of 
appendectomy is denied.



REMAND

As noted above, there has been a significant recent change in 
VA law.  A review of the record shows the veteran was 
notified of the evidence not of record that was necessary to 
substantiate his remaining claim and of which parties were 
expected to provide such evidence by correspondence dated in 
October 2001, May 2004, and April 2005.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist the veteran which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

In this case, VA examination in March 2005 included a 
diagnosis of peripheral vascular disease.  The examiner 
stated that the veteran was not provided a diagnosis of 
peripheral vascular disease during active service, but that 
the atherosclerotic changes resulting in this disorder may 
have been present during service.  Although the examiner 
noted an incorrect service retirement date of 1986, his March 
2006 addendum in which he revised his etiology opinion as to 
hypertension based upon the correct service dates includes no 
discussion of the peripheral vascular disease claim.  Post-
service medical records show a diagnosis of peripheral 
vascular disease was provided in December 2001.  There are no 
other medical reports addressing etiology.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran' claim file should be 
reviewed by an appropriate VA examiner 
for an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that 
peripheral vascular disease was either 
incurred during active service or 
developed as a result of a service-
connected disability.  A notation to the 
effect that a record review was taken 
should be included in the report.  The 
opinion should be provided based on the 
medical evidence of record and sound 
medical principles.  A complete rationale 
for all opinions expressed should be set 
forth in the examination report.

2.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed with consideration of all 
applicable laws and regulations.  If any 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


